Exhibit 10.(d)(i)

BECTON, DICKINSON AND COMPANY

DEFERRED COMPENSATION PLAN

(Formerly the Becton, Dickinson and Company Salary and Bonus Deferral Plan)

Amended and Restated as of December 31, 2007

 

 

--------------------------------------------------------------------------------




BECTON, DICKINSON AND COMPANY
DEFERRED COMPENSATION PLAN
Amended and Restated as of December 31, 2007

TABLE OF CONTENTS

ARTICLE I Definitions  

 

          Section 1.1     “Accounts” 2           Section 1.2   “Annual Open
Enrollment Period” 2           Section 1.3   “Base Salary” 2           Section
1.4   "Beneficiary"             Section 1.5   “Board of Directors” 2         
 Section 1.6   “Bonus” 2           Section 1.7   “Change in Control” 2         
 Section 1.8   “Code” 4           Section 1.9   “Committee” 4           Section
1.10   “Common Stock” 4           Section 1.11   “Company” 5           Section
1.12   “Company Discretionary Credits” 5           Section 1.13   “Company
Discretionary Credit Account” 5           Section 1.14   “Company Matching
Credits” 5           Section 1.15   “Company Matching Credit Account” 5         
 Section 1.16   “Deferral Election” 5           Section 1.17   “Deferred Bonus”
5           Section 1.18   “Deferred Bonus Account” 5           Section 1.19  
“Deferred Bonus Election” 5           Section 1.20   “Deferred Equity-Based
Compensation” 5           Section 1.21   “Deferred Equity-Based Compensation
Account” 5           Section 1.22   “Deferred Equity-Based Compensation
Election” 5           Section 1.23   “Deferred Salary” 6           Section 1.24
  “Deferred Salary Account” 6           Section 1.25   “Deferred Salary
Election” 6           Section 1.26   “Deferred SERP Distribution” 6         
 Section 1.27   “Deferred SERP Distribution Account” 6           Section 1.28  
“Deferred SERP Distribution Election” 6           Section 1.29   “Deferred Stock
Account” 6           Section 1.30   “Deferred Stock Election” 6         
 Section 1.31   “Disabled” 6           Section 1.32   “Dividend Reinvestment
Return” 6           Section 1.33   “Equity-Based Compensation” 6         
 Section 1.34   “Equity-Based Compensation Plan” 6           Section 1.35  
“ERISA” 7           Section 1.36   "Excess Compensation"             Section
1.37   “Fiscal Year” 7           Section 1.38   “Investment Election” 7


--------------------------------------------------------------------------------




          Section 1.39   “Investment Options” 7           Section 1.40   “NYSE”
7           Section 1.41   “Other Stock-Based Awards” 7           Section 1.42  
“Participant” 7           Section 1.43   “Performance Units” 7           Section
1.44   “Plan” 7           Section 1.45   “Plan Year” means the calendar year 7
          Section 1.46   “Restricted Stock Units” 7           Section 1.47  
“SERP” 7           Section 1.48   “Stock Award Plan” 7           Section 1.49  
“Stock Trust” 8

 

ARTICLE II Eligibility and Participation 9

 

          Section 2.1   Eligibility 9           Section 2.2   Participation 9

 

ARTICLE III Deferral Elections and Deferral Periods 12

 

          Section 3.1   Deferred Salary Election 12           Section 3.2  
Deferred Bonus Election 12           Section 3.3   Deferred Equity-Based
Compensation Election 13           Section 3.4   Deferred SERP Distribution
Election 14           Section 3.5   Company Matching Credits 14         
 Section 3.6   Company Discretionary Credits 15           Section 3.7   Deferral
Period 15           Section 3.8   Modification of Deferral Period 16

 

ARTICLE IV Participants’ Accounts 17

 

          Section 4.1   Crediting of Employee Deferrals and Company Matching    
  and Discretionary Credits 17           Section 4.2   Investment Election 17
          Section 4.3   Hypothetical Earnings 17           Section 4.4   Vesting
20           Section 4.5   Account Statements 20

 

ARTICLE V Distributions and Withdrawals 21

 

          Section 5.1   Timing of Distribution 21           Section 5.2   Form
of Distribution 24

 

ARTICLE VI   General Provisions 27

 

          Section 6.1   Unsecured Promise to Pay 27           Section 6.2   Plan
Unfunded 27           Section 6.3   Designation of Beneficiary 27         
 Section 6.4   Expenses 28           Section 6.5   Voting Common Stock 28       
   Section 6.6   Non-Assignability 28


-ii-

--------------------------------------------------------------------------------




          Section 6.7   Mandatory Deferral 28           Section 6.8  
Employment/Participation Rights 28           Section 6.9   Severability 29
          Section 6.10   No Individual Liability 29           Section 6.11   Tax
Withholding 29           Section 6.12   Applicable Law 30           Section 6.13
  Incompetency 30           Section 6.14   Notice of Address 30

 

ARTICLE VII Administration 31

 

          Section 7.1   Committee 31           Section 7.2   Claims Procedure 31

 

ARTICLE VIII Amendment, Termination and Effective Date 32

 

          Section 8.1   Amendment of the Plan 32           Section 8.2  
Termination of the Plan 32           Section 8.3   No Impairment of Benefits 32
          Section 8.4   Effective Date 32


-iii-

--------------------------------------------------------------------------------




BECTON, DICKINSON AND COMPANY

DEFERRED COMPENSATION PLAN

Amended and Restated as of December 31, 2007

FOREWORD

Effective as of August 1, 1994 (the “Effective Date”), Becton, Dickinson and
Company (the “Company”) adopted the Becton, Dickinson and Company Salary and
Bonus Deferral Plan (the “Plan”) for the benefit of certain of its employees.
The Plan is intended to be an unfunded plan of deferred compensation primarily
for the benefit of a select group of management and highly compensated
employees. To the extent that the Plan permits the voluntary deferral of
bonuses, the Plan is intended to amend and replace the Bonus Deferral Option of
the Becton, Dickinson and Company Executive Bonus Plan.

The purpose of the Plan is to permit those employees of the Company who are part
of a select group of management or highly compensated employees to defer,
pursuant to the provisions of the Plan, a portion of the salaries, bonuses and
other remuneration (including certain equity-based compensation) otherwise
payable to them.

Effective as of August 15, 1996, the Board of Directors of the Company amended
the Plan to permit Participants to have their deferred salaries or deferred
bonuses considered to be invested in Common Stock of the Company, to permit
those Participants to vote a number of shares of Common Stock equal to the
number considered to be held for their benefit under the Plan, and for certain
other purposes.

Effective as of November 1, 2001, the Plan was amended and restated to rename
the Plan as the Becton, Dickinson and Company Deferred Compensation Plan, and to
modify the deferral opportunities and the distribution and withdrawal options
under the Plan, and to make certain other modifications deemed desirable.

Effective as of March 22, 2004, the Plan was amended and restated to permit
participants to defer certain equity-based compensation awarded under the
Becton, Dickinson and Company Stock Award Plan (the “Stock Award Plan”) and the
Becton, Dickinson and Company 2004 Employee and Director Equity-Based
Compensation Plan (the “Equity-Based Compensation Plan”) and to clarify the
Committee’s discretion to require Deferral Elections to be made earlier than
September 30 of a Plan Year with respect to amounts to be paid in a year or
years following the Plan Year.

Effective as of March 27, 2007, the Plan was amended and restated to expand the
instances in which Participants would receive Company Matching Credits.

Effective as of December 31, 2007, the Plan is amended to require the deferral
until termination of Basic Deferred Salary, Basic Deferred Bonus and Company
Matching Credits.

--------------------------------------------------------------------------------




ARTICLE I

Definitions

           Section 1.1     “Accounts” means the bookkeeping accounts established
under the Plan, if any, on behalf of a Participant and includes earnings
credited thereon or losses charged thereto.

          Section 1.2       “Annual Open Enrollment Period” means the annual
period designated by the Committee, which ends not later than the December 31 of
a Plan Year, during which a Participant may make or change elections to defer
annual Base Salary, Bonuses, Equity-Based Compensation, and SERP distributions.
Notwithstanding the foregoing, the Annual Open Enrollment Period for 2001 shall
be the period designated by the Committee which ends not later than November 9,
2001.

          Section 1.3       “Base Salary” means the base salary or wages
otherwise taken into account under the Becton, Dickinson and Company Savings
Incentive Plan, determined in accordance with the provisions of such plan, but
without regard to the limitation on compensation otherwise required under Code
section 401(a)(17), and without regard to any deferrals of the foregoing of
compensation under this or any other plan of deferred compensation maintained by
the Company.

          Section 1.4       “Beneficiary” means the beneficiary who, pursuant to
the provisions of this Plan, is to receive the amount, if any, payable under
this Plan upon the death of a Participant.

          Section 1.5     “Board of Directors” means the Board of Directors of
the Company.

          Section 1.6     “Bonus” means the annual bonus payable under the
Company’s Performance Incentive Plan, or any successor thereto.

          Section 1.7     “Change in Control” of the Company means any of the
following events:

                     (1)      the acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section 1.6, the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any affiliated company, (iv) any acquisition by
any corporation pursuant to a transaction that complies with Sections 1.6(3)(A),
1.6(3)(B) and 1.6(3)(C), or (v) any acquisition that the Board determines, in
good faith, was

2

--------------------------------------------------------------------------------




          

inadvertent, if the acquiring Person divests as promptly as practicable a
sufficient amount of the Outstanding Company Common Stock and/or the Outstanding
Company Voting Securities, as applicable, to reverse such acquisition of 25% or
more thereof.

          (2)      Individuals who, as of April 24, 2000, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to April 24, 2000 whose election, or nomination for election as a
director by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.

          (3)      Consummation of a reorganization, merger, consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding Company Common Stock
and the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 25% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

          (4)      Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

3

--------------------------------------------------------------------------------




          Section 1.8     “Code” means the Internal Revenue Code of 1986, as
amended, or any successor statute.

          Section 1.9     “Committee” means the committee that is responsible
for administering the Plan. The Committee shall consist of three or more
employees of the Company as determined by, and appointed by, the Board of
Directors. The Committee may delegate pursuant to a written authorization
(including, by way of illustration, through a contract, memorandum, or other
written delegation document) any or all of its responsibilities involving
ongoing day-to-day administration or ministerial acts, as set forth in this Plan
to one or more individuals or service-providers. In any case where this Plan
refers to the Committee, such reference is deemed to be a reference to any
delegate of the Committee appointed for such purpose.

          Section 1.10    “Common Stock” means the common stock ($1.00 par
value) of the Company, including any shares into which it may be split,
subdivided or combined.

4

--------------------------------------------------------------------------------




          Section 1.11       “Company” means Becton, Dickinson and Company and
any successor to such corporation by merger, purchase or otherwise.

          Section 1.12       “Company Discretionary Credits” means the amounts
credited to a Participant’s Company Discretionary Credit Account, if any,
pursuant to Section 3.6.

          Section 1.13       “Company Discretionary Credit Account” means the
bookkeeping account established under Section 3.6, if any, on behalf of a
Participant and includes any earnings credited thereon or losses charged thereto
pursuant to Article IV.

          Section 1.14       “Company Matching Credits” means the amounts
credited to a Participant’s Company Matching Credit Account, if any, pursuant to
Section 3.5.

          Section 1.15       “Company Matching Credit Account” means the
bookkeeping account established under Section 3.5, if any, on behalf of a
Participant and includes any earnings credited thereon or losses charged thereto
pursuant to Article IV.

          Section 1.16       “Deferral Election” means the Participant’s
election to participate in this Plan and defer amounts eligible for deferral in
accordance with the Plan terms. Except as the context otherwise requires,
references herein to Deferral Elections include any subsequent modifications of
a prior Deferral Election.

          Section 1.17       “Deferred Bonus” means the amount of a
Participant’s Bonus that such Participant has elected to defer until a later
year pursuant to an election under Section 3.2. Reference in this Plan to a
Participant’s “Basic Deferred Bonus” shall mean the first six percent (6%) of a
Participant’s Bonus that such Participant has elected to defer under this Plan
in any Plan Year. Reference in this Plan to a Participant’s “Supplemental
Deferred Bonus” shall mean any Bonus deferred by a Participant under the Plan
that does not constitute Basic Deferred Bonus.

          Section 1.18       “Deferred Bonus Account” means the bookkeeping
account established under Section 3.2 on behalf of a Participant, and includes
any earnings credited thereon or losses charged thereto pursuant to Article IV.

          Section 1.19       “Deferred Bonus Election” means the election by a
Participant under Section 3.2 to defer a portion of the Participant’s Bonus
until a later year.

          Section 1.20       “Deferred Equity-Based Compensation” means the
amount of a Participant’s Equity-Based Compensation that such Participant has
elected to defer until a later year pursuant to an election under Section 3.3.

          Section 1.21       “Deferred Equity-Based Compensation Account” means
the bookkeeping account established under Section 3.3 on behalf of a
Participant, and includes any earnings credited thereon or losses charged
thereto pursuant to Section 4.3(b) .

          Section 1.22       “Deferred Equity-Based Compensation Election” means
the election by a Participant under Section 3.3 to defer a portion of the
Participant’s Equity-Based Compensation.

5

--------------------------------------------------------------------------------




          Section 1.23       “Deferred Salary” means the amount of a
Participant’s Base Salary that such Participant has elected to defer until a
later year pursuant to an election under Section 3.1. Reference to a
Participant’s “Basic Deferred Salary” shall mean the first six percent (6%) of a
Participant’s Base Salary that such Participant has elected to defer under the
Plan in any Plan Year. Reference to a Participant’s “Supplemental Deferred
Salary” shall mean any Base Salary deferred by a Participant under the Plan that
does not constitute Basic Deferred Salary.

          Section 1.24       “Deferred Salary Account” means the bookkeeping
account established under Section 3.1 on behalf of a Participant, and includes
any earnings credited thereon or losses charged thereto pursuant to Article IV.

          Section 1.25       “Deferred Salary Election” means the election by a
Participant under Section 3.1 to defer until a later year a portion of his or
her Base Salary.

          Section 1.26       “Deferred SERP Distribution” means the amount of a
Participant’s SERP distribution that such Participant has elected to defer under
this Plan pursuant to an election under Section 3.4.

          Section 1.27       “Deferred SERP Distribution Account” means the
bookkeeping account established under Section 3.4 on behalf of a Participant,
and includes any earnings credited thereon or losses charged thereto pursuant to
Article IV.

          Section 1.28       “Deferred SERP Distribution Election” means the
election by a Participant under Section 3.4 to defer all or a portion of the
Participant’s SERP distribution.

          Section 1.29       “Deferred Stock Account” means the bookkeeping
account established under Section 4.3(b) on behalf of a Participant and
includes, in addition to amounts stated in that Section, any Dividend
Reinvestment Return credited thereon.

          Section 1.30       “Deferred Stock Election” means the election by a
Participant under Section 4.3(b) to have applicable deferred amounts credited in
the form of Common Stock to the Participant’s Deferred Stock Account.

          Section 1.31       “Disabled” means that a Participant is totally and
permanently disabled as defined in the Company’s Long-Term Disability Plan.

          Section 1.32       “Dividend Reinvestment Return” means the amounts
which are credited to each Participant’s Deferred Stock Account pursuant to
Section 4.3(b) to reflect dividends declared by the Company on its Common Stock.

          Section 1.33       “Equity-Based Compensation” means (i) November 24,
2003, awards granted under the Stock Award Plan and (ii) Restricted Stock Units,
Performance Units, and Other Stock-Based Awards granted under Sections 7, 8, and
9 of the Equity-Based Compensation Plan, and does not include any such awards
that qualify as vested stock, restricted stock, stock option awards, or stock
appreciation rights.

          Section 1.34       “Equity-Based Compensation Plan” means the Becton,
Dickinson and Company 2004 Employee and Director Equity-Based Compensation Plan.

6

--------------------------------------------------------------------------------




          Section 1.35       “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended, or any successor statute.

          Section 1.36       “Excess Compensation” means (i) the sum of a
Participant’s base salary and bonus payments for a Plan Year otherwise
includible as “Basic Pay” as defined in the Becton, Dickinson and Company
Savings Incentive Plan, without regard to the dollar limit otherwise in effect
for such Plan Year under Code section 401(a)(17) or deferrals under this Plan,
minus (ii) the dollar limit otherwise in effect for such Plan Year under Code
section 401(a)(17).

          Section 1.37       “Fiscal Year” means the fiscal year of the Company,
which currently is the twelve month period commencing on the first day of
October and ending on the last day of September of the following calendar year.

          Section 1.38       “Investment Election” means the Participant’s
election to have deferred amounts credited with hypothetical earnings credits
(or losses) that track the investment performance of the Investment Options
and/or Company Common Stock in accordance with Article IV.

          Section 1.39       “Investment Options” means those hypothetical
targeted investment options designated by the Committee as measurements of the
rate of return to be credited to (or charged against) amounts deferred to
Participants’ Accounts.

          Section 1.40       “NYSE” means The New York Stock Exchange.

          Section 1.41       “Other Stock-Based Awards” means awards granted
under Section 9 of the Equity-Based Compensation Plan.

          Section 1.42       “Participant” means a common law employee of the
Company who meets the eligibility and participation requirements set forth in
Article II.

          Section 1.43       “Performance Units” means awards granted under
Section 8 of the Equity-Based Compensation Plan.

          Section 1.44       “Plan” means the Becton, Dickinson and Company
Deferred Compensation Plan (previously the Becton, Dickinson and Company Salary
and Bonus Deferral Plan) as from time to time in effect.

          Section 1.45       “Plan Year” means the calendar year.

          Section 1.46       “Restricted Stock Units” means Restricted Stock
Units granted under Section 7 of the Equity-Based Compensation Plan.

          Section 1.47       “SERP” means the Becton, Dickinson and Company
Retirement Benefit Restoration Plan, as from time to time in effect.

          Section 1.48       “Stock Award Plan” means the Becton, Dickinson and
Company Stock Award Plan as the same may be amended from time to time.

7

--------------------------------------------------------------------------------




          Section 1.49       “Stock Trust” means the Becton, Dickinson and
Company Deferred Salary and Bonus Trust established as of August 15, 1996
between the Company and Wachovia Bank of North Carolina, N.A., as amended from
time to time thereafter.

8

--------------------------------------------------------------------------------




ARTICLE II

Eligibility and Participation

 

Section 2.1 Eligibility         (a)      An individual shall be eligible to
become a Participant in this Plan if the individual meets the following
requirements:       (i)      the individual is a common law employee of a unit
of the Company (or of one of its subsidiaries) to which the Plan has been
adopted pursuant to a decision by, or with the approval of, the Board of
Directors;       (ii)      the individual is not a nonresident alien of the
United States receiving no United States source income within the meaning of
sections 861(a)(3) or 911(d)(2) of the Code; and       (iii)      the employee
has annualized Base Salary of $100,000 or more for the calendar year in which
the Deferral Election is required to be made.     (b)      The Committee shall
have the ability to adjust, prospectively for any Plan Year, the dollar
limitation in Section 2.1(a)(iii).     (c)      The Committee may also:      
(i)      designate as ineligible particular individuals, groups of individuals
or employees of business units who otherwise would be eligible under Section
2.1(a); or       (ii)      designate as eligible particular individuals, groups
of individuals or employees of business units who otherwise would be ineligible
under Section 2.1(a).     (d)      An employee who, at any time, ceases to meet
the foregoing eligibility requirements, as determined in the sole discretion of
the Committee, shall thereafter cease to be a Participant eligible to continue
making deferrals under the Plan, and any deferral elections then in effect shall
cease to be effective. In such case, the individual may remain a Participant in
the Plan with respect to amounts already deferred prior to the date such
individual ceased to be an active Participant.   Section 2.2 Participation      
(a)  Deferral Election. As soon as practicable after the Committee determines
that an employee is eligible to become a Participant, the Committee shall

9

--------------------------------------------------------------------------------




        provide the Participant with the appropriate election forms with which a
Participant may make a Deferral Election. In the case of an employee who first
becomes eligible during a Plan Year, such Deferral Election may be made within
the first thirty (30) days of eligibility with respect to any Salary to be
earned thereafter for the remainder of the Plan Year. In the case of a
newly-hired participant, such Deferral Election within the first thirty (30)
days of eligibility may also be made with respect to any Equity- Based
Compensation awarded or granted at the time of hire and to be earned thereafter.
In the case of Bonus awards granted in 2004 and 2005 and Equity-Based
Compensation awards granted in 2003 and 2004, the Deferred Bonus and Deferred
Equity-Based Compensation Elections shall be made by September 30, 2004, or such
earlier time determined by the Committee. In the event that such Deferred Bonus
and Deferred Equity- Based Compensation Elections are required by the Committee
to be made earlier than September 30, 2004, in order that the Deferral Elections
will be grandfathered under certain proposed legislation, but the legislation,
as enacted, does not grandfather the Deferral Elections, the early Deferral
Elections shall be void. If the Participant does not return the completed forms
to the Committee at such time as required by the Committee, the Participant will
not be allowed to participate in the Plan until the next Annual Open Enrollment
Period. All Deferral Elections hereunder (including any modifications of prior
Deferral Elections otherwise permitted under the Plan) may be made in accordance
with written, electronic or telephonic procedures prescribed by the Committee.  
  (b)      Contents of Deferral Election. A Participant’s Deferral Election must
be made in the manner designated by the Committee and must be accompanied by:  
    (i)      an election to defer Base Salary, and/or Bonus, and a deferral
period election with respect to any Supplemental Deferred Salary and/or
Supplemental Deferred Bonus;       (ii)      an election to defer Equity-Based
Compensation and a deferral period election with respect to Equity-Based
Compensation, as determined by the Committee;       (iii)      an election to
defer SERP distributions and any Company Discretionary Credits and a separate
deferral period election with respect to each such separate category of
deferral;       (iv)      an Investment Election (except with respect to an
Equity-Based Compensation Election, which shall automatically be credited to a
Deferred Stock Account for investment return purposes);       (v)      a
designation of a Beneficiary or Beneficiaries to receive any deferred amounts
owed upon the Participant’s death;  

10

--------------------------------------------------------------------------------




            (vi)      subject to section 2.2(b)(i), a designation as to the form
of distribution for each separate year’s deferral and each separate category of
deferral (including Company Matching Credits); provided, however, that if no
specific election is made with respect to any deferred amount (including Company
Matching Credits), the Participant will be deemed to have elected to receive
such amounts in the form of a lump sum distribution (in cash and, solely to the
extent distributable amounts are credited to the Participant’s Deferred Stock
Account at the time of the distribution, shares of Common Stock);      
(vii)      an application for a policy of life insurance under which the
Participant is the insured and the Company is the sole owner of and beneficiary
under such policy; and       (viii)      such additional information as the
Committee deems necessary or appropriate.  

11

--------------------------------------------------------------------------------




ARTICLE III

Deferral Elections and Deferral Periods

Section 3.1 Deferred Salary Election             (a)      Each Participant who
has elected to defer the maximum pre-tax elective deferral that is permitted for
a calendar year under the Becton, Dickinson and Company Savings Incentive Plan
and under Code section 402(g) may make a Deferred Salary Election with respect
to Base Salary otherwise to be paid in such calendar year, provided that a valid
Deferred Salary Election is made by the date specified in Section 3.1(b). A
Participant may elect to defer from 1% to 75% of the Participant’s Base Salary
(in increments of 1%); provided, however, that the Participant must elect a
Deferred Salary amount of at least $5,000. Notwithstanding the foregoing, any
Deferred Salary Election must be made in a manner that will ensure that the
Participant is paid a sufficient amount of Base Salary that will allow adequate
amounts available for (i) any pre-tax elective deferrals under the Becton,
Dickinson and Company Savings Incentive Plan, and (ii) any amounts to be
deferred by the Participant in order to participate in any other benefit
programs maintained by the Company.     (b)      Except with respect to Deferred
Salary Elections made by Participants who first become eligible to participate
during a Plan Year (which elections must be made as specified in Section
2.2(a)), a Deferred Salary Election with respect to Base Salary for a particular
calendar year must be made on or before the December 31 (November 9, 2001 with
respect to salary earned during the 2002 year) preceding the commencement of
such calendar year or at such earlier time as determined by the Committee.      
Once a Deferred Salary Election is made, it shall be irrevocable for the
applicable calendar year and apply only to Base Salary otherwise to be paid
during the applicable calendar year. Such Deferred Salary shall be credited to
the Participant’s Deferred Salary Account as of the first business day after the
last day of each payroll period.   Section 3.2 Deferred Bonus Election        
(a) Each Participant who agrees to defer the maximum pre-tax elective deferral
that is permitted for a calendar year under the Becton, Dickinson and Company
Savings Incentive Plan and under Code section 402(g) may elect to make a
Deferred Bonus Election with respect to a Bonus otherwise to be paid in the
calendar year immediately following (or, in the discretion of the Committee, in
a later year following) the year of the Participant’s Deferred Bonus Election. A
Participant may elect to defer from 1% to 100% of the Participant’s Bonus (in
increments of 1%); provided,

12

--------------------------------------------------------------------------------




    however, that the Participant’s Deferred Bonus Election must result in a
deferral of at least $5,000.     (b)      A Deferred Bonus Election with respect
to any Bonus to be paid in a particular calendar year must be made on or before
the September 30 preceding the commencement of such calendar year (November 9,
2001 with respect to Bonus amounts to be paid in 2002) or at such earlier time
as determined by the Committee. Notwithstanding the foregoing, with respect to
Bonus amounts that are not otherwise paid during 2007, an eligible Participant
may make a deferral election with respect to such Bonus at such time as
determined by the Committee in a manner consistent with guidance issued pursuant
to Code section 409A. Once made, a Deferred Bonus Election cannot be changed or
revoked except as provided herein. Such Deferred Bonus shall be credited to the
Participant’s Deferred Bonus Account as of the first business day in January of
the year that the Bonus otherwise would have been paid to the Participant in the
absence of any deferral hereunder.       Section 3.3 Deferred Equity-Based
Compensation Election     (a)      To the extent permitted by law on a tax
deferred basis, each Participant may elect to make a Deferred Equity-Based
Compensation Election with respect to Equity-Based Compensation otherwise to be
paid in the calendar year immediately following (or, in the discretion of the
Committee, in a later year following) the year of the Participant’s Deferred
Equity-Based Compensation Election. A Participant may elect to defer from 1% to
100% of the Participant’s Equity-Based Compensation, and may make separate
elections with respect to each of the Participant’s Restricted Stock Units,
Performance Units, Other Stock-Based Awards, and November 24, 2003, awards under
the Stock Award Plan, provided, however, that the Participant’s total
Equity-Based Compensation Election must result in a deferral of at 100 units of
Equity-Based Compensation.     (b)      A Deferred Equity-Based Compensation
Election with respect to any Equity-Based Compensation to be paid in a
particular calendar year must be made on or before September 30 preceding the
commencement of such calendar year or at such earlier time as determined by the
Committee.       Once made, a Deferred Equity-Based Compensation Election cannot
be changed or revoked except as provided herein. Such Deferred Equity- Based
Compensation shall be credited to the Participant’s Deferred Equity-Based
Compensation Account as soon as practicable after the Equity-Based Compensation
otherwise would vest and be paid, and will be credited for investment tracking
purposes to the Participant’s Deferred Stock Account under Section 4.3(b).  

13

--------------------------------------------------------------------------------




Section 3.4 Deferred SERP Distribution Election         (a)      Each
Participant who is otherwise a participant in the SERP may elect to make a
Deferred SERP Distribution Election, at the time specified in subsection (b)
below, with respect to a SERP distribution that is otherwise to be paid to the
Participant. A Participant may elect to defer from 1% to 100% of the
Participant’s applicable SERP distribution (in increments of 1%); provided,
however, that the total of the Participant’s Deferred SERP Distribution Election
must result in a deferral of at least $5,000.     (b)      A Deferred SERP
Distribution Election with respect to any SERP distribution payable during a
particular calendar year must be made at least one year before the date that the
SERP distribution is otherwise payable to the Participant. Once made, a Deferred
SERP Distribution Election cannot be changed or revoked except as provided
herein. Such Deferred SERP Distribution shall be credited to the Participant’s
Deferred SERP Distribution Account as soon as practicable after such amount
would otherwise have been payable to the Participant. If the Participant
otherwise becomes entitled to a SERP distribution after having made such an
election and before the end of such one-year period, such election shall be
ineffective and the applicable SERP distribution shall not be deferred
hereunder.       Section 3.5 Company Matching Credits           If a Participant
has made a Deferred Salary Election in accordance with Section 3.1 or a Deferred
Bonus Election in accordance with Section 3.2, then the Participant shall be
eligible to have Company Matching Credits credited to the Participant’s Company
Matching Credit Account. Such Company Matching Credits shall be credited to the
Participant’s Company Matching Credit Account as soon as practicable as
determined by the Committee after such deferral is credited to the Participant’s
Deferred Salary Account and/or Deferred Bonus Account and shall be subject to
the overall Plan Year limit on such amounts described below and the vesting
schedule described in Article IV. The amount of such Company Matching Credits
for a Plan Year shall equal the sum of (i) 75% of the total amount of Deferred
Bonus and Deferred Salary the Participant has deferred under the Plan, not in
excess of 6% of the Participant’s Excess Compensation, plus (ii) 4.5% of the
positive difference, if any, of the dollar limit otherwise in effect for such
Plan Year under Code section 401(a)(17) minus the Participant’s actual “Basic
Pay” as defined under the Becton, Dickinson and Company Savings Incentive Plan;
provided, however, that in no event shall the total amount of Company Matching
Credits to which a Participant is entitled to during a Plan Year exceed 4.5% of
two (2) times the dollar limit otherwise in effect for such Plan Year under Code
section 401(a)(17). Any Company Matching Credits credited to a Participant’s
Company Matching Credit Account pursuant to a Deferred  

14

--------------------------------------------------------------------------------




    Salary Election or Deferred Bonus Election made in accordance with the terms
of the Plan are independent of and not affected by any matching contributions to
which such Participant is entitled to under the Becton, Dickinson and Company
Savings Incentive Plan.       Section 3.6 Company Discretionary Credits        
  The Company may, in its sole discretion, provide for additional credits to all
or some Participants’ Accounts at any time. Such amounts shall be credited to
the Participant’s Company Discretionary Credit Account and shall be subject to
the vesting schedule established by the Company at the time such amounts are
credited.       Section 3.7 Deferral Period         (a)      Except as provided
in Section 3.7(b), with respect to amounts deferred in accordance with Sections
3.1 through 3.6, in accordance with section 2.2(b), each Participant must elect
the deferral period for each separate category of deferral. Subject to the
additional deferral provisions of Section 3.8 and the acceleration provisions of
Article V, a Participant’s deferral period may be for a specified number of
years or until a specified date, subject to any limitations that the Committee
in its discretion may choose to apply, provided that, in all events, a deferral
period must be for at least two (2) years from the first day of the Plan Year in
which the deferred amounts would otherwise be payable (or, in the case of
amounts described in Section 3.5 or Section 3.6, credited to the Participant’s
Account). However, notwithstanding the deferral period otherwise specified,
payments shall be paid or begin to be paid under the Plan in accordance with the
mandatory distribution provisions in Article V.     (b)      Notwithstanding the
provisions of Section 3.7(a) and Section 2.2(b), and subject to Section 5.1(f),
effective for amounts deferred on and after January 1, 2008,       (i)      all
Basic Deferred Salary deferred by a Participant pursuant to Section 3.1,      
(ii)      all Basic Deferred Bonus deferred by a Participant pursuant to Section
3.2, and       (iii)      all Company Matching Credits credited to a
Participant’s Company Matching Credit Account pursuant to Section 3.5      
shall be deferred until the Participant’s termination of employment with the
Company and may not be deferred to a specified date prior to such Participant’s
termination of employment with the Company.  

15

--------------------------------------------------------------------------------




Section 3.8 Modification of Deferral Period         (a)      With respect to any
previously deferred amount credited to a Participant’s Accounts, a Participant
may request that the Committee approve an additional deferral period of at least
two (2) years from the date the previously deferred amounts were otherwise
payable. Any such request must be made by written notice to the Committee at
least twelve (12) months before the expiration of the deferral period for any
previously deferred amount with respect to which an additional deferral election
is requested. A separate additional deferral election is required to be made for
each separate category of previously deferred amount that is treated as subject
to a single deferral period election under section 2.2(b) above. Each such
additional deferral election request shall include a newly designated manner of
payment election in accordance with the provision of Section 5.2 below. No more
than two such extensions may be elected by a Participant with respect to any
specific deferred amount.     (b)      With respect to any previously deferred
amount credited to a Participant’s Accounts, a Participant may request that the
Committee approve an accelerated deferral date with respect to amounts that are
not otherwise payable for at least three (3) years from the date of such
request, provided that the resulting accelerated deferral date may not be any
earlier than two (2) years from the date of such Participant election. A
separate deferral modification election is required to be made for each separate
category of previously deferred amount that is treated as subject to a single
deferral period election under section 2.2(b) above. Each such modified deferral
period request shall include a newly designated manner of payment election in
accordance with the provisions of Section 5.2 below. No more than two such
modifications may be elected by a Participant with respect to any specific
deferred amount.  

16

--------------------------------------------------------------------------------




ARTICLE IV

Participants’ Accounts

Section 4.1 Crediting of Employee Deferrals and Company Matching and 
Discretionary Credits           Deferrals to this Plan that are made under
Article III shall be credited to the Participant’s Accounts in accordance with
such rules established by the Committee from time to time. Each Participant’s
Accounts shall be administered in a way to permit separate Deferral Elections,
deferral periods, and Investment Elections with respect to various Plan Year
deferrals and compensation types as the Committee determines, in its sole
discretion, are necessary or appropriate.       Section 4.2 Investment Election
          Effective January 1, 2002, all balances reflected through December 31,
2001 credited to the Accounts of Participants who are not actively employed on
January 1, 2002 shall continue to be credited with earnings (or charged with
losses) to reflect the income (or loss) that would have been earned had the
deferred amounts been invested in the Investment Options then in effect with
respect to such Participants. With respect to amounts credited to all other
Participants’ Accounts under the Plan, Participants’ Investment Elections with
respect to deferred amounts hereunder shall be made pursuant to the written,
telephonic or electronic methods prescribed by the Committee and subject to such
rules on Investment Elections and Investment Options as established by the
Committee from time to time. Upon receipt by the Committee, and in accordance
with rules established by the Committee, an Investment Election shall be
effective as soon as practicable after receipt and processing of the election by
the Committee. Investment Elections will continue in effect until changed by the
Participant. An eligible Participant (including a Participant who terminates
employment on or after January 1, 2002) may change a prior Investment Election
(or default Investment Election) with respect to deferred amounts on a monthly
basis, by notifying the Committee, at such time and in such manner as approved
by the Committee. Any such changed Investment Election may result in amending
Investment Elections for prior deferrals or for future deferrals or both.      
Section 4.3 Hypothetical Earnings         (a)      General. Subject to Section
4.2, additional hypothetical bookkeeping amounts shall be credited to (or
deducted from) a Participant’s Accounts to reflect the earnings (or losses) that
would have been experienced had  

17

--------------------------------------------------------------------------------




    the deferred amounts been invested in the Investment Options selected by the
Participant as targeted rates of return, net of all fees and expenses otherwise
associated with the Investment Options. The Committee may add or delete
Investment Options, on a prospective basis, by notifying all Participants whose
Accounts are hypothetically invested in such Options, in advance, and soliciting
elections to transfer deferred amounts so that they track investments in other
Investment Options then available.     (b)      Company Stock Investment Option.
Instead of having deferred amounts credited with hypothetical earnings (or
losses) in accordance with Section 4.3(a), and subject to Section 4.2, a
Participant may elect to have all or part of the Participant’s deferred amounts
(in whole percentage increments) credited in the form of Common Stock to a
Deferred Stock Account. Such an election may be made as a part of the
Participant’s Deferral Election and thereafter on the same basis as Participants
are permitted to make other Investment Elections and using the same or similar
procedures as participants use to make other Investment Elections under Section
4.2. In addition, any amounts credited to a Participant’s Accounts other than
the Participant’s Deferred Stock Account may be transferred for hypothetical
investment tracking purposes to the Participant’s Deferred Stock Account. In all
events, once amounts are credited to a Participant’s Deferred Stock Account, no
Investment Election may cause amounts credited to a Participant’s Deferred Stock
Account to be transferred for hypothetical investment tracking purposes to a
Participant’s Accounts other than the Participant’s Deferred Stock Account. All
distributions of amounts credited to a Participant’s Deferred Stock Account may
only be distributed in whole shares of Common Stock (with cash for fractional
shares).       A Participant’s Deferred Stock Account will be credited:      (i)
as of the first business day after the last day of each bi-weekly payroll
period, with the number of shares of Common Stock (in whole shares and
fractional shares, as determined by the Committee) determined by dividing the
Participant’s deferred amounts attributable to Deferred Salary for such
bi-weekly payroll period subject to the Deferred Stock Election by the price for
shares of Common Stock, determined by the Committee, as of the day such deferred
amounts are credited to the Participant’s Account; and      (ii) annually, as of
the first business day in January of each calendar year, with the number of
shares of Common Stock (in whole shares and fractional shares, as determined by
the Committee) determined by dividing the portion of the Participant’s Deferred
Bonus and Company Matching Credits subject to the Deferred Stock Election by the
price for shares of Common Stock, determined by the  

18

--------------------------------------------------------------------------------




      Committee, as of the day such deferred amounts are credited to the
Participant’s Accounts; and       (iii)      at such other times as the
Committee determines with respect to all other deferred amounts under the Plan,
with the number of shares of Common Stock (in whole shares and fractional
shares, as determined by the Committee) determined by dividing the portion of
the Participant’s deferred amounts to be credited in the Deferred Stock Account
by the price for shares of Common Stock, determined by the Committee, as of the
day such deferred amounts are credited to the Participant’s Account, or, in the
case of deferred amounts measured in stock units, by crediting the account with
the same number of shares of Common Stock.            

If the Company enters into transactions involving stock splits, stock dividends,
reverse splits or any other recapitalization transactions, the number of shares
of Common Stock credited to a Participant’s Deferred Stock Account will be
adjusted (in whole shares and fractional shares, as determined by the Committee)
so that the Participant’s Deferred Stock Account reflects the same equity
percentage interest in the Company after the recapitalization as was the case
before such transaction.

     

If at least a majority of the Company’s stock is sold or exchanged by its
shareholders pursuant to an integrated plan for cash or property (including
stock of another corporation) or if substantially all of the assets of the
Company are disposed of and, as a consequence thereof, cash or property is
distributed to the Company’s shareholders, each Participant’s Deferred Stock
Account will, to the extent not already so credited under this Section 4.3(b),
be (i) credited with the amount of cash or property receivable by a Company
shareholder directly holding the same number of shares of Common Stock as is
credited to such Participant’s Deferred Stock Account and (ii) debited by that
number of shares of Common Stock surrendered by such equivalent Company
shareholder.

     

Each time the Company declares a dividend on its Common Stock, each
Participant’s Deferred Stock Account will be credited with a Dividend
Reinvestment Return equal to that number of shares of Common Stock (in whole
shares and fractional shares, as determined by the Committee) determined by
dividing (i) the amount that would have been paid (or the fair market value
thereof, if the dividend is not paid in cash) to the Participant on the total
number of shares of Common Stock credited to the Participant’s Deferred Stock
Account had that number of shares of Common Stock been held by such Participant
by (ii) the price for shares of Common Stock, determined by the Committee, as of
the dividend payment date.

 

19

--------------------------------------------------------------------------------




  (c)      Limitations on Allocations and Reallocations to and From Deferred
Stock Account.           Pursuant to the Policy Statement on Insider Trading and
Compliance, as the same may be amended (the “Policy”), there are time periods
(each, a “blackout period”) during which time Participants may not effect
transactions, directly or indirectly, in Company equity securities. Under the
Policy, the Company’s Corporate Secretary may also impose additional blackout
periods with respect to some or all Participants. Participants whose ability to
effect transactions is prohibited during such blackout periods also will be
prohibited during such periods from making any Investment Election or Deferred
Stock Election that increases or decreases the amount credited to the
participant’s Deferred Stock Account. The Committee, at the direction of the
Company’s Corporate Secretary, shall adopt and implement procedures to ensure
that the provisions of this Paragraph are carried out.       Section 4.4 Vesting
          At all times a Participant shall be fully vested in his Deferred
Salary, Deferred Bonus, Deferred Equity-Based Compensation, and Deferred SERP
Distribution Accounts hereunder (including any earnings or losses and Dividend
Reinvestment Return thereon). A Participant shall become vested in any Company
Matching Credits in the same manner and to the same extent as the Participant is
vested in matching contributions otherwise credited to the Participant under the
Becton, Dickinson and Company Savings Incentive Plan. A Participant shall become
vested in any Company Discretionary Credits pursuant to the vesting schedule
established by the Company at the time such Credits, if any, are made. Except as
otherwise provided in Section 5.1(b) (death) or Section 5.1(c) (disability), if
a Participant terminates employment at any time prior to becoming fully vested
in amounts credited to the Participant’s Accounts hereunder, the nonvested
amounts credited to the Participant’s Accounts shall be immediately forfeited
and the Participant shall have no right or interest in such nonvested deferred
amounts.       Section 4.5 Account Statements       Within 60 days following the
end of each Plan Year (or at such more frequent times determined by the
Committee), the Committee shall furnish each Participant with a statement of
Account which shall set forth the balances of the individual’s Accounts as of
the end of such Plan Year (or as of such time determined by the Committee),
inclusive of tracked earnings (or losses) and any Dividend Reinvestment Return.
In addition, the Committee shall maintain records reflecting each year’s
deferrals separately by type of compensation.  

20

--------------------------------------------------------------------------------




ARTICLE V

Distributions and Withdrawals

Section 5.1 Timing of Distribution         (a)      Time of Distribution –
Distributions Other than Death, Disability, or Scheduled Distributions. Except
as otherwise provided herein in the case of a Participant who retires and
subject to Section 5.1(d), a Participant’s vested Accounts shall be paid or
commence to be paid, in the form of distribution elected in a particular
Deferral Election (subject to Section 5.2), at such date as determined in the
sole discretion of the Committee following the earlier of: (i) the Participant’s
termination of employment, or (ii) the date otherwise specified in the
Participant’s Deferral Election. In the case of a Participant who retires from
employment hereunder (as defined below), and subject to Section 5.1(d), a
Participant’s vested Accounts shall be paid or commence to be paid, in the form
of distribution elected in a particular Deferral Election (subject to Section
5.2), at such date as determined in the sole discretion of the Committee
following the later of: (i) the Participant’s retirement from active employment
(or, in the case of certain Equity-Based Compensation that vests one year after
retirement, one year after retirement), or (ii) the date otherwise specified in
the Participant’s Deferral Election; provided however that, in all events
distributions to such a retired Participant must be made (or commence to be
paid) as of the earlier of the Participant’s attainment of age 70 or death. For
purposes of this Section 5.1(a), a Participant has “retired” from active
employment if:       (i)      the Participant terminates from active employment
after having attained age 65 with five years of service with the Company or an
affiliate;       (ii)      the Participant terminates from active employment
after having attained age 55 with ten years of service with the Company or an
affiliate; or       (iii)      the Committee, in its sole discretion, otherwise
determines that the Participant has retired for this purpose.     (b)     
Timing of Distributions – Participant’s Death. If a Participant dies before the
full distribution of the Participant’s Accounts under this Article V, any
deferred amounts that are not vested and have not previously been forfeited
shall become 100% vested. Unless the Participant had commenced receiving
installment payments, as soon as practicable after the Participant’s death, all
remaining amounts credited to the Participant’s Accounts shall be paid in a
single lump sum payment to the Participant’s  

21

--------------------------------------------------------------------------------




    named beneficiary (or beneficiaries). In the absence of any beneficiary
designation, payment shall be made to the personal representative, executor or
administrator of the Participant’s estate. Beneficiary designations may be
changed by a Participant at any time without the consent of the Participant’s
spouse or any prior beneficiary. If the Participant dies after having commenced
to receive installment payments, the Participant’s beneficiary may accelerate
the payment of any remaining installment payments as follows:            
(i)      The beneficiary may request (within a reasonable time after the
Participant’s death, as specified by the Committee) that all remaining
installment payments that are otherwise to be paid to the beneficiary at least
twelve (12) months after the date of the request be accelerated and paid in a
single lump sum payment as of a date specified by the Committee that is at least
twelve (12) months after the date of the request; or       (ii)      The
beneficiary may request (within a reasonable time after the Participant’s death,
as specified by the Committee) that all remaining installment payments that are
otherwise to be paid to the beneficiary be accelerated and paid in the form of
an immediate lump sum payment, subject to the requirement that ten percent (10%)
of the remaining amounts be permanently forfeited.     (c)      Timing of
Distributions – Participant’s Disability. Notwithstanding anything in the Plan
to the contrary, if a Participant becomes Disabled, the Participant will be
treated as having terminated employment and any deferred amounts that are not
vested and have not previously been forfeited shall become 100% vested.
Notwithstanding anything in a Participant’s Deferral Election to the contrary
with respect to payment commencement, as soon as practicable after the
Participant becomes Disabled, all remaining amounts credited to the
Participant’s Accounts shall be paid or commence to be paid to the Participant
in the form of distribution elected by the Participant in the Participant’s
Deferral Election. In addition, as soon as practicable after the Participant
becomes Disabled, the Participant may request that the Committee change any
installment distribution election so that amounts subject to the election are
accelerated and paid in the form of a single lump sum distribution. Such
distribution shall be made only if the Committee, taking into account the type
of factors taken into account in the event of a hardship under Section 5.1(f),
in its sole discretion, approves such request.     (d)      Scheduled
Distribution. As a part of the Participant’s Deferral Election, a Participant
may elect to receive a lump sum distribution or annual installments (over 2, 3,
4 or 5 years, as elected by the Participant) equal to all or any part of the
vested balance of the Participant’s Accounts to be paid (or commence to be paid)
at a scheduled distribution date, subject to  

22

--------------------------------------------------------------------------------




    the timing requirements in Section 5.1(a). For these purposes, the amount of
each installment payment shall be determined by multiplying the value of the
Participant’s remaining vested Accounts subject to the scheduled distribution
election by a fraction, the numerator of which is one (1) and the denominator of
which is the number of calendar years remaining in the installment period. These
scheduled distributions are generally available only for distributions that are
scheduled to commence to be paid while a Participant is employed by the Company.
If a Participant terminates employment before commencing receipt of scheduled
distributions, the timing requirements of Section 5.1(a) shall apply (which
requirements provide for payment upon termination of employment, unless the
Participant has attained retirement age, in which case a later distribution date
may apply). If a Participant terminates employment while receiving scheduled
installment payments, such installment payments shall continue to be paid in the
same form of distribution, subject to the Participant’s right to accelerate the
remaining payments in accordance with Section 5.1(e) or Section 5.1(f).
Notwithstanding the foregoing, if a Participant’s employment is terminated for
cause, as determined by the Company, full payment of all remaining amounts in
such Participant’s Account shall be paid in the form of a single lump sum
payment as soon as practicable after such termination.     (e)      Early
Distribution. Notwithstanding any other provision of the Plan, a Participant or
beneficiary may, at any time prior to or subsequent to commencement of payments,
request in writing to the Committee to have any or all vested amounts in his or
her Accounts paid in an immediate lump sum distribution, provided that an amount
equal to ten percent (10%) of the requested distribution shall be permanently
forfeited from the Participant’s Accounts prior to such distribution. Any such
lump sum distribution shall be paid as soon as practicable after the Committee’s
receipt of the Participant’s (or beneficiary’s) request. The minimum permitted
early distribution under this Section 5.1(e) shall be $3,000.     (f)     
Hardship Distribution. At any time prior to the time an amount is otherwise
payable hereunder, an active Participant may request a distribution of all or a
portion of any vested amounts credited to the Participant’s Accounts on account
of the Participant’s financial hardship, subject to the following requirements:
      (i)      Such distribution shall be made, in the sole discretion of the
Committee, if the Participant has incurred an unforeseeable emergency.      
(ii)      For purposes of this Plan, an “unforeseeable emergency” shall mean an
unanticipated emergency that is caused by an event beyond the control of the
Participant and that would result in severe financial hardship to the
Participant resulting from a sudden  

23

--------------------------------------------------------------------------------




    and unexpected illness or accident of the Participant or of a Participant’s
dependent (as defined in Code section 152(a)), loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the Participant’s control.
The circumstances that will constitute an unforeseeable emergency will depend
upon the facts of each case and be based on the information supplied by the
Participant, in writing, pursuant to the procedure prescribed by the Committee.
In addition to the foregoing, distributions under this subsection shall not be
allowed for purposes of sending a child to college or the Participant’s desire
to purchase a home or other residence. In all events, distributions made on
account of an unforeseeable emergency are limited to the extent reasonably
needed to satisfy the emergency need.     (iii)      Notwithstanding the
foregoing, payment under this subsection may not be made to the extent that such
hardship is or may be relieved:       (A)      through reimbursement or
compensation by insurance or otherwise,       (B)      by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship, or       (C)      by cessation of
deferrals under the Plan.     (iv)      All distributions under this subsection
shall be made in cash as soon as practicable after the Committee has approved
the distribution and that the requirements of this subsection have been met.    
(v)      The minimum permitted hardship withdrawal shall be $3,000.   Section
5.2 Form of Distribution           (a)      General. Except as otherwise
provided in this Article V, all amounts payable from a Participant’s Accounts
shall be paid in one of the forms of distribution described in Subsections (b)
and (c) below, as elected by the Participant in a Deferral Election or as
modified by the Participant in accordance with Subsection (d) below. Any
Participant who fails to elect a form of distribution with respect to any
deferral amount (or any compensation type) shall be deemed to have elected to
receive such amounts in the form of a lump sum distribution in cash and, to the
extent distributable amounts are credited to the Participant’s Deferred Stock
Account, in shares of Common Stock (with any fractional share interest therein
paid in cash to the extent of the then fair market value thereof).  

24

--------------------------------------------------------------------------------




  (b)      Lump Sum Distribution. A Participant may elect, in accordance with
such procedures established by the Committee, to have any vested deferral
amounts credited to his Accounts paid in the form of a single lump sum
distribution at the time otherwise required or permitted under the Plan.    
(c)      Annual Installment Distributions. A Participant may elect, in
accordance with such procedures established by the Committee, to have any vested
deferral amounts credited to his Accounts paid at the time otherwise required or
permitted in the form of annual installments over a 5, 10 or 15- year period
commencing at the time otherwise required or permitted under the Plan and paid
annually thereafter for the remainder of the installment period (subject to
Section 5.1(b)). For these purposes, the amount of each installment payment
shall be determined by multiplying the value of the Participant’s remaining
vested Accounts by a fraction, the numerator of which is one (1) and the
denominator of which is the number of calendar years remaining in the
installment period. Notwithstanding the foregoing, if a Participant’s employment
is terminated for cause, as determined by the Company, full payment of all
remaining amounts in such Participant’s Account shall be paid in the form of a
single lump sum payment as soon as practicable after such termination.    
(d)      Change in Form       (i)      Notwithstanding the foregoing, in
accordance with the written, telephonic or electronic procedures prescribed by
the Committee, a Participant may elect to change the form applicable to a
particular category of deferral at any time, provided that such election must be
made at least twelve (12) consecutive months before the date on which such
distribution otherwise would have been made or commenced. Any such change that
is not in effect for at least the applicable twelve (12) month period shall be
disregarded and the last valid election shall be substituted in its place. In
the absence of such a valid election, distribution shall be made in the form of
a single lump sum distribution in cash and, to the extent distributable amounts
are credited to the Participant’s Deferred Stock Account, in shares of Common
Stock (with any fractional share interest therein paid in cash to the extent of
the then fair market value thereof).       (ii)      In addition, with respect
to a Participant who has commenced receiving installment payments, such
Participant may elect, pursuant to the written, telephonic or electronic method
prescribed by the Committee (or its delegate), to have all remaining installment
payments that are otherwise to be paid to the Participant at least twelve (12)
months after the date of the election be accelerated and paid in a single lump
sum payment as of a date specified by the Committee that is at least twelve (12)
months after the date of the election.  

25

--------------------------------------------------------------------------------




ARTICLE VI

General Provisions

Section 6.1 Unsecured Promise to Pay       The Company shall make no provision
for the funding of any amounts payable hereunder that (i) would cause the Plan
to be a funded plan for purposes of section 404(a)(5) of the Code, or Title I of
ERISA, or (ii) would cause the Plan to be other than an “unfunded and unsecured
promise to pay money or other property in the future” under Treasury Regulations
§ 1.83 -3(e); and, except to the extent specified in the Stock Trust following a
“change of control” (as defined in the Stock Trust) of the Company, the Company
shall have no obligation to make any arrangement for the accumulation of funds
to pay any amounts under this Plan. Subject to the restrictions of the preceding
sentence and in Section 4.3, the Company, in its sole discretion, may establish
one or more grantor trusts described in Treasury Regulations § 1.677(a) -1(d) to
accumulate funds and/or shares of Common Stock to pay amounts under this Plan,
provided that the assets of such trust(s) shall be required to be used to
satisfy the claims of the Company’s general creditors in the event of the
Company’s bankruptcy or insolvency.     Section 6.2 Plan Unfunded       In the
event that the Company (or one of its subsidiaries) shall decide to establish an
advance accrual reserve on its books against the future expense of payments
hereunder, such reserve shall not under any circumstances be deemed to be an
asset of this Plan but, at all times, shall remain a part of the general assets
of the Company (or such subsidiary), subject to claims of the Company’s (or such
subsidiary’s) creditors. A person entitled to any amount under this Plan shall
be a general unsecured creditor of the Company (or the Participant’s employer
subsidiary) with respect to such amount. Furthermore, a person entitled to a
payment or distribution with respect to any amounts credited to Participant
Accounts shall have a claim upon the Company (or the Participant’s employer
subsidiary) only to the extent of the vested balance(s) credited to such
Accounts.     Section 6.3 Designation of Beneficiary       The Participant’s
beneficiary under this Plan with respect to amounts credited to the
Participant’s Accounts hereunder shall be the person designated to receive
benefits on account of the Participant’s death on a form provided by the
Committee.    

26

--------------------------------------------------------------------------------




Section 6.4 Expenses       All commissions, fees and expenses that may be
incurred in operating the Plan and any related trust(s) established in
accordance with the Plan (including the Stock Trust) will be paid by the
Company.     Section 6.5 Voting Common Stock       Each Participant who has a
Deferred Stock Account shall be entitled to provide directions to the Committee
to cause the Committee to similarly direct the Trustee of the Stock Trust to
vote, on any matter presented for a vote to the shareholders of the Company,
that number of shares of Common Stock held by the Stock Trust equivalent to the
number of shares of Common Stock credited to the Participant’s Deferred Stock
Account. The Committee shall arrange for distribution to all such Participants
in a timely manner all communications directed generally to the shareholders of
the Company as to which their votes are solicited. If the Stock Trust ever holds
fewer shares of Common Stock than there are shares allocated to Deferred Stock
Accounts under the Plan as to which timely and proper directions have been
received from the applicable Plan participants, the Committee will direct the
Trustee to vote all shares held in the Stock Trust in the same proportion as the
total shares covered by timely and proper directions that have been directed to
be voted.     Section 6.6 Non-Assignability       Participants, their legal
representatives and their beneficiaries shall have no right to anticipate,
alienate, sell, assign, transfer, pledge or encumber their interests in the
Plan, nor shall such interests be subject to attachment, garnishment, levy or
execution by or on behalf of creditors of the Participants or of their
beneficiaries.     Section 6.7 Mandatory Deferral       Notwithstanding any
other provision of this Plan, the Compensation and Benefits Committee of the
Company’s Board of Directors may require an employee to defer: (i) the portion
of any Base Salary, Bonus amount, Equity-Based Compensation, or SERP
distribution, or (ii) the portion of any payment from any Account hereunder, in
any case where the Company anticipates that such portion otherwise would be
nondeductible pursuant to section 162(m) of the Code.     Section 6.8
Employment/Participation Rights           (a)      Nothing in the Plan shall
interfere with or limit in any way the right of the Company to terminate any
Participant’s employment at any time, nor confer upon any Participant any right
to continue in the employ of the Company.      

27

--------------------------------------------------------------------------------




      (b)      Nothing in the Plan shall be construed to be evidence of any
agreement or understanding, express or implied, that the Company will continue
to employ a Participant in any particular position or at any particular rate of
remuneration.     (c)      No employee shall have a right to be selected as a
Participant, or, having been so selected, to be continued as a Participant.    
(d)      Nothing in this Plan shall affect the right of a recipient to
participate in and receive benefits under and in accordance with any pension,
profit-sharing, deferred compensation or other benefit plan or program of the
Company.       Section 6.9 Severability       If any particular provision of the
Plan shall be found to be illegal or unenforceable for any reason, the
illegality or lack of enforceability of such provision shall not affect the
remaining provisions of the Plan, and the Plan shall be construed and enforced
as if the illegal or unenforceable provision had not been included.     Section
6.10 No Individual Liability       It is declared to be the express purpose and
intention of the Plan that no liability whatsoever shall attach to or be
incurred by the shareholders, officers, or directors of the Company (or any
affiliate) or any representative appointed hereunder by the Company (or any
affiliate), under or by reason of any of the terms or conditions of the Plan.  
  Section 6.11 Tax and Other Withholding       The Company shall have the right
to deduct from any payment made under the Plan any amount required by federal,
state, local, or foreign law to be withheld with respect to such payment. The
Company shall also have the right to withhold from other current salary or wages
any amount required by federal, state, local, or foreign law to be withheld with
respect to compensation deferred under the Plan at any time prior to payment of
such deferred compensation, or if such other current salary or wages are
insufficient to satisfy such withholding requirement, to require the Participant
to pay the Company such amount required to be withheld to the extent such
requirement cannot be satisfied through withholding on other current salary or
wages. Additionally, should deferrals under this Plan cause there to be
insufficient current salary or wages for purposes of withholding taxes or other
amounts required by federal, state, local, or foreign law to be withheld from
current salary or wages, the Company shall require the Participant to pay the
Company such amount required to be withheld to the extent such requirement
cannot be satisfied through withholding on other  

28

--------------------------------------------------------------------------------




  current salary or wages. Amounts deferred under the Plan will be taken into
account for purposes of any withholding obligation under the Federal Insurance
Contributions Act and Federal Unemployment Tax Act at the later of the Plan Year
during which the services are performed or the Plan Year during which the rights
to the amounts are no longer subject to a substantial risk of forfeiture, as
required by section 3121(v) and 3306(r) of the Code and the regulations
promulgated thereunder.     Section 6.12 Applicable Law       This Plan shall be
governed by and construed in accordance with the laws of the State of New Jersey
except to the extent governed by applicable federal law.     Section 6.13
Incompetency       Any person receiving or claiming benefits under the Plan
shall be conclusively presumed to be mentally competent and of age until the
Committee receives written notice, in a form and manner acceptable to it, that
such person is incompetent or a minor, and that a guardian, conservator, or
other person legally vested with the care of his estate has been appointed. If
the Committee finds that any person to whom a benefit is payable under the Plan
is unable to properly care for his or her affairs, or is a minor, then any
payment due (unless a prior claim therefor shall have been made by a duly
appointed legal representative) may be paid to the spouse, a child, a parent, or
a brother or sister, or to any person deemed by the Committee to have incurred
expense for the care of such person otherwise entitled to payment. If a guardian
or conservator of the estate of any person receiving or claiming benefits under
the Plan shall be appointed by a court of competent jurisdiction, payments shall
be made to such guardian or conservator provided that proper proof of
appointment is furnished in a form and manner suitable to the Committee. Any
payment made under the provisions of this Section shall be a complete discharge
of liability therefor under the Plan.     Section 6.14 Notice of Address      
Any payment made to a Participant or a designated beneficiary at the last known
post office address of the distributee on file with the Committee, shall
constitute a complete acquittance and discharge of any obligations of the
Company under this Plan, unless the Committee shall have received prior written
notice of any change in the condition or status of the distributee. Neither the
Committee, the Company nor any director, officer, or employee of the Company
shall have any duty or obligation to search for or ascertain the whereabouts of
a Participant or a designated beneficiary.    

29

--------------------------------------------------------------------------------




ARTICLE VII

Administration

Section 7.1 Committee       Prior to a Change in Control, the Plan shall be
administered by the Committee. The Committee shall have the exclusive right to
interpret the Plan (including questions of construction and interpretation) and
the decisions, actions and records of the Committee shall be conclusive and
binding upon the Company and all persons having or claiming to have any right or
interest in or under the Plan. The Committee may delegate to such officers,
employees or departments of the Company, or to service-providers or other
persons, such authority, duties, and responsibilities of the Committee as it, in
its sole discretion, considers necessary or appropriate for the proper and
efficient operation of the Plan, including, without limitation, (i)
interpretation of the Plan, (ii) approval and payment of claims, and (iii)
establishment of procedures for administration of the Plan. Notwithstanding the
foregoing, after a Change in Control, the trustee of any grantor trust
established for the purpose of accumulating funds to satisfy the obligations
incurred by the Company under this Plan shall administer the Plan and shall have
the same privileges and rights as given to the Committee prior to a Change in
Control.     Section 7.2 Claims Procedure       Any person dissatisfied with the
Committee’s determination of a claim for benefits (or claim for eligibility for
participation) hereunder must file a written request for reconsideration with
the Committee. This request must include a written explanation setting forth the
specific reasons for such reconsideration. The Committee shall review its
determination promptly and render a written decision with respect to the claim,
setting forth the specific reasons for such denial written in a manner
calculated to be understood by the claimant. Such claimant shall be given a
reasonable time within which to comment, in writing, to the Committee with
respect to such explanation. The Committee shall review its determination
promptly and render a written decision with respect to the claim. Such decision
of the Committee shall be conclusive, binding, and final upon all claimants
under this Plan.    

30

--------------------------------------------------------------------------------




ARTICLE VIII

Amendment, Termination and Effective Date

Section 8.1 Amendment of the Plan       Subject to Section 8.3, the Plan may be
wholly or partially amended or otherwise modified at any time by written action
of the Board of Directors.     Section 8.2 Termination of the Plan       Subject
to the provisions of Section 8.3, the Plan may be terminated at any time by
written action of the Board of Directors.     Section 8.3 No Impairment of
Benefits       Notwithstanding the provisions of Sections 8.1 and 8.2, no
amendment to or termination of the Plan shall reduce the amount credited to any
Participant’s Accounts hereunder.     Section 8.4 Effective Date       The Plan,
as previously amended and restated, was effective as of August 15, 1996. The
Plan as set forth herein is amended and restated effective as of December 31,
2007.    

31

--------------------------------------------------------------------------------